 


113 HR 833 IH: To amend title 10, United States Code, to require that the Purple Heart occupy a position of precedence above the new Distinguished Warfare Medal.
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 833 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2013 
Mr. Hunter (for himself, Mr. Rooney, Mr. Murphy of Pennsylvania, Mr. Kinzinger of Illinois, and Mr. Heck of Nevada) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to require that the Purple Heart occupy a position of precedence above the new Distinguished Warfare Medal. 
 
 
1.Precedence of award of Purple Heart compared to award of Distinguished Warfare MedalSection 1127 of title 10, United States Code, is amended by striking displayed, not lower than that immediately following the bronze star. and inserting the following:  
displayed— 
(1)not lower than the position immediately following the position of the bronze star; and 
(2)above the position of the Distinguished Warfare Medal.. 
 
